               Case 2:20-cv-00154-MJP Document 37 Filed 08/31/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          ALLIED WORLD NATIONAL                             CASE NO. C20-154 MJP
            ASSURANCE COMPANY,
11                                                            ORDER ON MOTION FOR
                                    Plaintiff,                PROTECTIVE ORDER
12
                    v.
13
            FOREMOST INSURANCE
14          COMPANY,

15

16          The above-entitled Court, having received and reviewed:

17          1. Defendant’s Motion for a Protective Order (Dkt. No. 26),

18          2. Plaintiff’s Opposition to Motion for a Protective Order (Dkt. No. 29),

19          3. Defendant’s Reply in Support of Motion for a Protective Order (Dkt. No. 33),

20   all attached declarations and exhibits, and relevant portions of the record, rules as follows:

21          IT IS ORDERED that the motion is DENIED.

22          Defendant’s subjective belief that Plaintiff’s claims have “no merit” is not grounds for an

23   order which forecloses Plaintiff from discovery to which it is entitled. Defendant fails to

24


     ORDER ON MOTION FOR PROTECTIVE ORDER - 1
               Case 2:20-cv-00154-MJP Document 37 Filed 08/31/20 Page 2 of 2



 1   establish the “good cause” which is the foundational requirement for entitlement to a protective

 2   order. Even if Defendant could establish good cause, the balance of the parties’ interests weigh

 3   in favor of Plaintiff’s right to discovery rather than Defendant’s request to avoid its discovery

 4   obligations pending a resolution of its summary judgment motion.

 5          The clerk is ordered to provide copies of this order to all counsel.

 6          Dated August 31, 2020.

 7

 8
                                           A
                                           Marsha J. Pechman
                                           United States Senior District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER ON MOTION FOR PROTECTIVE ORDER - 2
